CANTY, J.
I concur on the ground that it is against public policy to give a layman the power to prevent the compromise or settlement of litigation between other parties by giving him the right to exact a bonus or arbitrary sum on such settlement. Such a layman is not presumed to be learned in the law, or to know when it is for the best interest of the party to compromise and settle. Even if he should be learned in the law, he owes no sworn duty to the party, and no such duty as that of attorney to client, is not an officer of the court, is not under the court’s direction or discipline, and has no reputation to make or lose in a learned profession. I see nothing else in this contract which, taken alone, is against public policy. Under our law, a person has a right to buy land held adversely to the grantor, and to buy disputed claims and choses in action on which nothing can be realized except by litigation. He has also a right to buy an interest in such a claim, leaving the title and right to bring suit in the original holder of the claim. But, while isolated transactions of such a char-ad er may not be champertous, or against public policy, a systematic prowling around and bringing to light of stale claims on which the original holders would probably never have asserted any right or taken any action, and the stirring up of litigation on such claims, is a crying evil, which, in my opinion, is against public policy. Such stirring up of litigation may be regarded as a species of nuisance. One isolated act or transaction might not constitute such a nuisance, while a series of such acts or transactions, or a practice of stirring up such litigation, would. But, for all that appears, the transaction now before the court is a mere isolated or casual one, and this plaintiff may not have stirred up the litigation contemplated in his contract at all, but the defendant may always have asserted the claim on which he brought the suit.